DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8-16, 18, and 21-28 are presented for examination.
Claims 1, 8-16, 18, and 21-28 are allowed.

Invention
The Present invention teaches "A sensor detects a variable indicative of a position of a receiving vehicle relative to a harvester during a harvester operation in which a material conveyance subsystem on the harvester is conveying harvested material to the receiving vehicle. If the receiving vehicle is in a compromised position in which it is out of range of the material conveyance subsystem or is about to be out of range, then a control signal is generated that can alert the operator of the harvester, automatically control harvester speed, or perform other control operations.”
         
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1, 8-16, 18, and 21-28 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 02/02/2022, Pages 1-2.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 15, 22, and 26 are allowed, the claims 8-14, 16, 18, 21, 23-25, and 27-28 are also allowed based on their dependency upon the independent claims 1, 15, 22, and 26.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Berning (US Pat. No.: 9.764.910 B2) teaches “In an automotive milling machine, comprising a machine frame, comprising a controller for the travelling and milling operation, comprising a working drum, comprising a transport conveyor slewable relative to the machine frame, where the transport conveyor discharges the milled material onto a point of impingement on a loading surface of different transport vehicles, where the controller comprises a detection and control unit which monitors the alterable position of the loading surface of the transport vehicle by an image-recording system comprising no less than one sensor which continuously generates no less than one digital image of, as a minimum, the loading surface, it is provided for the following features to be achieved: the detection and control unit comprises an analysis device which detects faults or errors in the image generated by the no less than one sensor.”

          Bonefas et al.  (US Pub. No.: 2017/0042089 A1) teaches “Disclosed herein is an adjustable transfer device for unloading processed crop onto a container of a transport vehicle including a control arrangement with an electronic control unit, among other integrated components. Electronic control unit calculates position of expected point of incidence of crop flow on the container. Further provided is a system that identifies and tracks a target object in image data, which is then used to determine the trajectory of the target. With the trajectory known, the control arrangement can accurately direct the crop flow into the container.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667